                                  ________      __________       ______________________

                 Case 2:20-cr-00793-WJM Document 7 Filed 09/03/20 Page 1 of 2 PageID: 19


    AO 98 (Rev. 12/11) Appearance Bond



                                             UNITED STATES DISTRICT COURT
                                                                             for the
                                                                     District of New Jersey
                          United States of America                               )
                                     v.
                                                                                 )       Case No. 20-mj-12360-JBC
                                   JAEH.CHOI                                     )
                                    Defendant                                    )
                                                                   APPEARANCE BOND


                                                                   Defendant’s Agreement
                           JAE H. CHOI                          (defendant), agree to follow every order of this court, or any
court that considers this case, and I further agree that this bond may be forfeited if I fail:
             ( X )       to appear for court proceedings;
             ( X   )     if convicted, to surrender to serve a sentence that the court may impose; or
             ( X )       to comply with all conditions set forth in the Order Setting Conditions of Release.

                                                                        Type of Bond

(        )   (1)       his is a personal recognizance bond.

(            (2) This is an unsecured bond of $                              r
(        )   (3) This is a secured bond of$                                                    ,   secured by:

             (     )    (a)   $                              ,   in cash deposited with the court.

             (     )    (b) the agreement of the defendant and each surety to forfeit the following cash or other property
                        (describe the cash or other property, including claims on it   such as a lien,   mortgage, or   loan   —   and attach pro of of
                        ownership and value):



                        If this bond is secured by real property, documents to protect the secured interest may be filed of record.

             (     )   (c) a bail bond with a solvent surety ‘attach a copy of the bail bond, or describe it and identfi’ the surety):




                                                          Forfeiture or Release of the Bond

Forfeiture of the Bond. This appearance bond may be forfeited if the defendant does not comply with the above
agreement. The court may immediately order the amount of the bond surrendered to the United States, including the
security for the bond, if the defendant does not comply with the agreement. At the request of the United States, the court
may order a judgment of forfeiture against the defendant and each surety for the entire amount of the bond, including
interest and costs.
            Case 2:20-cr-00793-WJM Document 7 Filed 09/03/20 Page 2 of 2 PageID: 20


                                                                                                                                                         Page 2

 AO 98 (Rev. 12/11) Appearance Bond



 Release of the Bond. The court may order this appearance bond ended at any time. This bond will be satisfied
                                                                                                                    and the
 security will be released when either: (1) the defendant is found not guilty on all charges, or (2) the defendant
                                                                                                                   reports to
 serve a sentence.

                                                                        Declarations

 Ownership of the Property. I, the defendant                 —   and each surety— declare under penalty of perjury that:
          (1)           all owners of the property securing this appearance bond are included on the bond;
          (2)           the property is not subject to claims, except as described above; and
          (3)           I will not sell the property, allow further claims to be made against it, or do anything to reduce its
                                                                                                                               value
                        while this appearance bond is in effect.

 Acceptance. I, the defendant and each surety have read this appearance bond and have either read all
                                      —
                                                                 —

                                                                                                      the conditions
 of release set by the court or had them explained to me. I agree to this Appearance Bond.




 1, the defendant       and each surety           declare under penalty of perjury that this information is true. (See 28 U.S.C.
                                                                                                                                            §   1746.)
                    —
                                              —




Date:     09/03/2020                                                                                    s/Jae H. Cho
                                                                                                      Defendant ‘s signature



                Surety/property owner     —   printed name                                 Surety/property owner   —   signature and date



                Surety/property owner     —   printed name                                 SuretWproperty owner    —   signature and date



                Surety/property owner     —   printed name                                 Surety/property owner   —   signature and date




                                                                              CLERK OF COURT


Date:       9/3/2020                                                                                   Stephen Bond
                                                                                              Signature of Clerk or Deputy C                             /7
Approved.

Date:       9/3/2020
                                                                                                  fly US.J1.l.i
